EXAMINER'S AMENDMENT

The terminal disclaimer filed on 19 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,461,016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The title has been changed to --Preparation method of a ceramic module for power semiconductor integrated packaging--.
In the first sentence after the title “July 9, 2018,” was changed to – July 9, 2018, now Pat. No. 10,461,016,--.
In claim 1, line 1, “the ceramic” was changed to --a ceramic--.
In claim 1, line 17, “the insulating” was changed to --an insulating--.
In claim 3, line 1, “the ceramic” was changed to --a ceramic--.
In claim 3, line 20, “the insulating” was changed to --an insulating--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose or suggest, in combination with all other claim limitations, particularly, regarding independent claim 1:
sticking a dry film, exposing, developing and electroplating the upper and lower surfaces of the ceramic substrate again, so that the integrated metal dam bottom layer and the heat dissipation bottom layer are each electroplated and thickened to obtain an integrated metal dam layer and a heat dissipation layer; 
removing the films and etching the ceramic substrate.

Regarding independent claim 3: sticking a dry film, exposing, developing and electroplating the upper and lower surfaces of the ceramic substrate again, so that the integrated metal dam bottom layer and the heat dissipation bottom layer are each electroplated and thickened to obtain an integrated metal dam layer and a heat dissipation layer; 
sticking a dry film, exposing, developing and electroplating the upper surface of the ceramic substrate again, so that a part of the integrated metal dam layer is electroplated and thickened to obtain a stepped surface and a stepped layer; 
removing the films and etching the ceramic substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        



/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729